DETAILED ACTION
Status of Claims
Claims 1-26 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claims 1, 10, 13 and 20 are objected to because the terms, “lysine K” and “lysine (K),” are used without any apparent consistency.
B.	Claims 1, 10, 13 and 20 are objected to because the recitation for “R1” and “R2”:
• R1 and R2, independently of one another, are selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfonatedwherein said group has/or may have in its backbone one or more O, S and/or N heteroatoms.
C.	Claim 10 is objected to because the claim should read:
10.	([...]) A cosmetic or dermatological ingredient comprising a peptide of the general Formula (1):
X-(Xaa)nK*TFK*-(Xaa)m-Z	(1)
wherein:
• K* is selected from a group comprising lysine K, ornithine, diaminobutyric acid or diaminopropionic acid, or a hydroxylated derivative thereof, the two K* being identical or different;
• (Xaa)n and (Xaa)m independently of each other correspond to a sequence of n or m amino acids, where each Xaa is selected independently from Gly, Ala, Pro, Val, Leu, Ile and Phe, with n and m being integers which may be equal or different between 0 and 5;
• at the N-terminal end, X is selected from H, -CO-R1, -SO2-R1 or a biotinoyl group;
• at the C-terminal end, Z is selected from OH, OR1, NH2, NHR1 or NR1R2; and
1 and R2, independently of one another, are selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfur, said group having 1 to 24 carbon atoms and may have in its backbone one or more O, S and/or N heteroatoms;[[.]]
and a physiologically acceptable vehicle capable of slowing penetration of said peptide into the skin to act on the epidermis.
D. 	Claim 10 is objected to because the claim should read:
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11-13 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 11 is drawn to:
11.	([...]) The ingredient according to claim 10, wherein said vehicle is an oil-wax-surfactant microemulsion and water in which the peptide is solvated.
wherein the phrasing, “an oil-wax-surfactant microemulsion and water,” is indefinite in rendering the metes and bounds of the claim unclear as to the required phases of the microemulsion.  For instance, is the microemulsion formed of a distinct oil phase and wax phase, separated by surfactant, or is the microemulsion a triple emulsion with an oil phase, wax phase, and water phase.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).
B.	Claim 12 is indefinite in the recitation, “an active ingredient according to claim 10.”  There is insufficient antecedent basis for this limitation in the claim as no “active ingredient” is recited in claim 10 from which claim 12 depends.  See MPEP § 2173.05(e).  Subsequent claim 13 depends on claim 12 and are thus, indefinite as well.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10, 12 and 14-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by LINTER (US 2011/0033507 A1, Publ. Feb. 10, 2011; hereinafter, “Linter”).
Linter is directed to:
POLYPEPTIDES KXK AND THEIR USE
ABSTRACT
The invention concerns polypeptides of the general formula (I):A-(Xaa)n-Lys-X-Lys-Bwherein: i) A is–NH2, NH3+, or NH-D (D is an acyl group being biotin or an alkyl chain (C2-C22)), H) B is H, O- OR1 or NR2R3 and R1, R2 and R3 independently either: H or an alkyl chain (C1-C24), iii) (Xaa )n is an amino acid chain including any amino acid natural or not, excluding arginine and lysine, iv) “n” is between 0-3, and v) X is either a chain of two any amino acids (Xaa1Xaa2), which may be the same or different, excluding arginine, lysine and excluding Xaa1Xaa2=Thr-Thr, Gly-His and Glu-His, or X is a spacer selected among beta-alanyl, 5-amino-valeroy 1, 4-amino-cyclohexanoy 1, 4-amino-butyroyl, 6-amino-caproyl and derivatives thereof. More particularly, the invention concerns polypeptides of formula (I) wherein “n” is O and with the formula: A-Lys-X-Lys-B; A, X and B being defined herein.  Compositions containing at least one of said polypeptides and their use.

Example 1
[0329]	Increase in Synthesis of collagen I, collagen IV and fibronectin: in vitro Products: Pal-KTFK (SEQ ID NO: 7), Ela-KTAK (SEQ ID NO: 9) and Ela-KTFK (SEQ ID No: 8) weretestedfrom2 to 6 ppm, andPal-KAvaK was tested from 1 to 4 ppm. Solvent=DMSO 0.08%. TGF-betal 10-6%, was the positive control for collagen I and fibronectin studies.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0334]	The TGFbeta always shows a significant increase in Collagen I synthesis demonstrating that the cells had responded correctly to stimulation.  The peptide Ela-KTFK (SEQ ID NO: 8) shows a significant increase in collagen I and in fibronectin synthesis at 6 ppm. The peptide Pal KTFK (SEQ ID NO:7) shows an increase in collagen I, fibronectin and collagen IV synthesis at 6 ppm, which seems to be the maximal concentration accepted by the cells.
(Linter, par. [0329]-, par. [0333], Table 3, Ex. 1), as well as an exemplary “Anti-Stretchmark Gel” containing “Pal-KTFK”: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0350] This gel can be prepared in the following way: Homogenize Part Band pour it into Part A. Heat Part (A+B) to 75° C. Heat Part C and Part D to 75° C. Pour Part C into Part (A+B) with helix stirring; then, pour Part D into Part (A+B+C). Add Part F and Part E. Pour Part G at about 35° C. Rutin and Bowman Birk Inhibitor contribute to antistretchmark activity by allowing tissue regeneration, inhibiting protein breakdown and strengthening the crosslinks of collagen fibers. They can be replaced by similar flavonoids or protease enzyme inhibitors, respectively.
(Linter, par. [0349]-[0350], Ex. 10).
Regarding independent claims 1 and 10 and the requirements:

X-(Xaa)nK*TFK*-(Xaa)m-Z	(1)
wherein:
• K* is selected from a group comprising lysine K, ornithine, diaminobutyric acid or diaminopropionic acid, or a hydroxylated derivative thereof, the two K* being identical or different;
• (Xaa)n and (Xaa)m independently of each other correspond to a sequence of n or m amino acids, where each Xaa is selected independently from Gly, Ala, Pro, Val, Leu, Ile and Phe, with n and m being integers which may be equal or different between 0 and 5;
• at the N-terminal end, X is selected from H, -CO-R1, -SO2-R1 or a biotinoyl group;
• at the C-terminal end, Z is selected from OH, OR1, NH2, NHR1 or NR1R2; and
• wherein R1 and R2, independently of one another, are selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfur, said group having 1 to 24 carbon atoms and may have in its backbone one or more O, S and/or N heteroatoms.
[...]
10.	([...]) A cosmetic or dermatological ingredient comprising a peptide of the general Formula (1):
X-(Xaa)nK*TFK*-(Xaa)m-Z	(1)
wherein:
• K* is selected from a group comprising lysine K, ornithine, diaminobutyric acid or diaminopropionic acid, or a hydroxylated derivative thereof, the two K* being identical or different;
• (Xaa)n and (Xaa)m independently of each other correspond to a sequence of n or m amino acids, where each Xaa is selected independently from Gly, Ala, Pro, Val, Leu, Ile and Phe, with n and m being integers which may be equal or different between 0 and 5;
• at the N-terminal end, X is selected from H, -CO-R1, -SO2-R1 or a biotinoyl group;
• at the C-terminal end, Z is selected from OH, OR1, NH2, NHR1 or NR1R2; and
• R1 and R2, independently of one another, are selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfur, said group having 1 to 24 carbon atoms and may have in its backbone one or more O, S and/or N heteroatoms.

clearly teaches an “Anti-Stretchmark Gel” containing “Pal-KTFK” (Linter, par. [0349]-[0350], Ex. 10), wherein “Pal-KTFK” is: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Linter, p. 38-39, SEQ ID NO: 7), whereby it is noted:
“Pal-KTFK” (Linter, p. 38-39, SEQ ID NO: 7) is:
“a peptide of the general Formula (1)” of claims 1 and 10,
wherein “X” is “-CO-R1,” wherein “R1” is an 18-carbon atom “alkyl,”
wherein the integers, “n” and “m,” for “(Xaa)n” and “(Xaa)m” is 0,
wherein “K*” is “lysine K,” and 
“Z” is “OH,” and
a peptide of claims 14-19:
14.	([...]) The method according to claim 1, wherein K* is a lysine K or an ornithine.
15.	([...]) The method according to claim 1, wherein n and m are independently 0 or 1 or 2.
16.	([...]) The method according to claim 1, wherein the peptide is either modified in the N-terminal position or in the C-terminal position, where X═H and Z═OH being excluded.
17.	([...]) The method according to claim 16, wherein R1 and/or R2 is an alkyl chain of 1 to 24 carbon atoms.
18.	([...]) The method according to claim 16, wherein X is an acyl group CO—R1 and Z is selected from OH, OMe, OEt and NH2.
19.	([...]) The method according to claim 1, wherein the peptide is the Pal-KTFK (SEQ ID NO 5).
Linter’s “Anti-Stretchmark Gel” containing “Pal-KTFK” (Linter, par. [0349]-[0350], Ex. 10) is:
0009]-[0014]), wherein “[s]igns of skin aging” occur in the epidermis (Lister, par. [0042]), which reads on the active “administration” step for “preserving or improving a condition of the epidermis” of claim 1,
a “[a] cosmetic or dermatological ingredient comprising a peptide of the general Formula (1)” in “a physiologically acceptable vehicle capable of slowing penetration of said peptide into the skin to act on the epidermis” of claim 10, and
a composition of claim 12:
12. ([...]) A cosmetic or dermatological composition comprising an active ingredient according to claim 10.
Thus, Linter anticipates claims 1, 10, 12 and 14-19.
Regarding claims 2-7 and the requirements:
2. ([...]) The method according to claim 1, wherein the treatment is intended to smooth skin and/or improve its moisturisation and/or improve complexion radiance and homogenization
3. ([...]) The method according to claim 1, wherein the treatment improves and/or strengthens the epidermal barrier.
4. ([...]) The method according to claim 1, wherein the peptide is capable of protecting the skin from molecules and aggression of the external environment.
5. ([...]) The method according to claim 1, wherein the peptide promotes desquamation of the horny layer and a natural peel of the skin.
6. ([...]) The method according to claim 1, wherein the peptide is capable of stimulating production of α-crystallin to protect the skin from UV, inflammatory and oxidative type aggressions.
7. ([...]) The method according to claim 1, wherein the peptide is solvated in an oil-wax-surfactant microemulsion and water so as to slow down its penetration and make it more bioavailable at the surface of the skin at the level of epidermis.
it noted that, regarding the use of the “wherein” clauses in claims 2-7, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a ‘wherein’ clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  In this instant case, “Anti-Stretchmark Gel” containing “Pal-0349]-[0350], Ex. 10) for application to the skin (Linter, par. [0009]-[0014]) and epidermis (Lister, par. [0042]) as required by claim 1.  This supports the conclusion that, absent evidence to the contrary, the requirements of claims 2-7 would result from the application of Linter’s “Anti-Age Soothing Day Cream” containing “Ela-KTFK” (Linter, par. [0342], Ex. 6).
Thus, Linter anticipates claims 2-7.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. § 103 as being unpatentable over LINTER (US 2011/0033507 A1, Publ. Feb. 10, 2011; hereinafter, “Linter”).
The teachings of Linter, as set forth in the above rejection of claims 1-7, 10, 12 and 14-19, under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  
Regarding claims 8-9 and 13 and the requirements:
8.	([...]) The method according to claim 1 to achieve a natural soft smoothing prior to the application of a self-tanning active.
9.	([...]) The method according to claim 8, wherein the peptide is applied for a period of at least 3 days, before application of a self-tanning active.
[...]
13.	([...])  A kit for performing a self-tanning cosmetic treatment comprising in separate compartments:
a)	a composition according to claim 12 or a composition comprising in a physiologically acceptable medium a peptide of the following general Formula (1):
X-(Xaa)nK*TFK*-(Xaa)m-Z	(1)
wherein:
•	K* is selected from a group comprising lysine K, ornithine, diaminobutyric acid or diaminopropionic acid, or a hydroxylated derivative thereof, the two K* being identical or different;
•	 (Xaa)n and (Xaa)m independently of each other correspond to a sequence of n or m amino acids, where each Xaa is independently selected from Gly, Ala, Pro, Val, Leu, Ile and Phe, with n and m being integers which may be equal or different between 0 and 5;
•	at the N-terminal end, X is selected from H, —CO—R1, —SO2—R1 or a biotinoyl group;
•	at the C-terminal end, Z is selected from OH, OR1, NH2, NHR1 or NR1R2; and
•	wherein R1 and R2, independently of one another, are selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfur, said group having 1 to 24 carbon atoms and may have in its backbone one or more O, S and/or N heteroatoms.
b) a composition comprising, in a physiologically acceptable medium, a self-tanning active agent
Linter teaches the incorporation of tanning actives (Linter, par. [0163]).  Although Linter teaches daily application for treating dark circles under the eyes:
18. A method of reducing dark circles under the eyes comprising applying to skin in need of such treatment the composition of claim 8 to a portion of human skin showing 
(Linter, claim 18), Linter, however, DOES NOT EXPRESSLY TEACH separating the peptide from the tanning active in different compositions for a kit and separately applying, first daily applying the peptide for 3 days followed by application of the tanning active after the third day.  In this regard, it is noted MPEP § 2144.04 (IV)(C) states that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results:  “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  Therefore, absent evidence to the contrary, separating the peptide from the tanning active in different compositions for a kit and separately applying, first daily applying the peptide for 3 days followed by application of the tanning active after the third day is considered obvious.
Thus, Linter renders claims 8-9 and 13 obvious.
Regarding claim 11 and the requirements:
11.	([...]) The ingredient according to claim 10, wherein said vehicle is an oil-wax-surfactant microemulsion and water in which the peptide is solvated.
Linter teaches a microemulsion as a suitable vehicle dispersion (Linter, par. [0054]), “candelilla wax” as a suitable anti-inflammatory agent (Linter, par. [0162]), and suitable detersive surfactants (Linter, par. [0182]-[0187]).  To the extent that Linter DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof, it would be obvious to follow Linter’s broader teachings in order to obtain an oil-wax-surfactant microemulsion and water.
Thus, Linter renders claim 11
Regarding claims 20-26 and the requirements:
20.	([...]) A peptide of the following general Formula (1):
X-(Xaa)nK*TFK*-(Xaa)m-Z	(1)
wherein:
•	K* is selected from the group comprising lysine (K), ornithine, diaminobutyric acid or diaminopropionic acid, or a hydroxylated derivative thereof, the two K* being identical or different;
•	(Xaa)n and (Xaa)m independently of each other correspond to a sequence of n or m amino acids, where each Xaa is independently selected from Gly, Ala, Pro, Val, Leu, Ile and Phe, with n and m being integers which may be equal or different between 0 and 5;
•	at the N-terminal end, X is selected from H, —CO—R1, —SO2—R1 or a biotinoyl group;
•	at the C-terminal end, Z is selected from OH, OR1, NH2, NHR1 or NR1R2; and
•	wherein R1 and R2 are, independently of one another, selected from an alkyl, aryl, aralkyl, alkylaryl, alkoxy, saccharide and aryloxy group, which may be linear, branched, cyclic, polycyclic, unsaturated, hydroxylated, carbonylated, phosphorylated, and/or sulfur, said group having 1 to 24 carbon atoms and may have in its backbone one or more O, S and/or N heteroatoms,
•	the peptides Pal-KTFK-OH and Ela-KTFK-OH being excluded.
21. The peptide according to claim 20, wherein K* is a lysine K or an ornithine.
22. The peptide according to claim 20, wherein n and m are independently 0 or 1 or 2.
23. The peptide according to claim 21, wherein n and m are independently 0 or 1 or 2.
24. The peptide according to claim 20, wherein the peptide is either modified in the N-terminal position or in the C-terminal position, where X═H and Z═OH being excluded.
25. The peptide according to claim 20, wherein R1 and/or R2 is an alkyl chain of 1 to 24 carbon atoms.
26. The peptide according to claim 20, wherein X is an acyl group CO—R1 and Z is selected from OH, OMe, OEt and NH2.
Linter teaches 
The invention concerns polypeptides of the general formula (I):A-(Xaa)n-Lys-X-Lys-B wherein: i) A is–NH2, NH3+, or NH-D (D is an acyl group being biotin or an alkyl chain (C2-C22)), H) B is H, O- OR1 or NR2R3 and R1, R2 and R3 independently either: H or an alkyl chain (C1-C24), iii) (Xaa )n is an amino acid chain including any amino acid natural or not, excluding arginine and lysine, iv) “n” is between 0-3, and v) X is either a chain of two any amino acids (Xaa1Xaa2), which may be the same or different, excluding arginine, lysine and excluding Xaa1Xaa2=Thr-Thr, Gly-His and Glu-His, or X is a spacer selected among beta-alanyl, 5-amino-valeroy 1, 4-amino-cyclohexanoy 1, 4-amino-butyroyl, 6-
(Linter, title & abstract), which overlaps the peptide of claims 20-26.  Linter exemplifies “Pal-KTFK-OH and Ela-KTFK-OH,” which are excluded by clam 20.  Therefore, Linter DOES NOT EXPRESSLY TEACH a specific exemplary peptide of claims 20-26, which is otherwise obvious per the overlapping “general formula (I):A-(Xaa)n-Lys-X-Lys-B” (Linter, abstract). 
Thus, Linter renders claims 20-26 obvious.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 10, 12 and 14-19 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent 8,404,648 to Linter et al., hereinafter “‘648 Patent,” matured from copending Application No. 12/224,032.  
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a peptide such as “Pal-Lys-Thr-Phe-Lys” for application to the skin, which is obvious for reasons similar to the discussion above.
Thus, claims 1-7 of the ‘648 Patent render claims 1-7, 10, 12 and 14-19 obvious.

Conclusion
Claims 1-26 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611